Advisory Action
Response to Amendment
The proposed amendments, filed on 12/20/2021, after a final rejection, mailed on 12/20/2021, will not be entered because the amendments raise new issues that would require further search/consideration.
	Specifically, applied amendments to claim 1 have been incorporated new limitations which have not been previously defined regarding claimed “system for forming a food product from a food mass”; newly added limitations to claim 1 such as “wherein the system comprises an exchangeable insert positioned inside of the feed channel to reduce a width of the feed channel, the insert includes a sloped wall that tapers in a direction opposite a flow direction of the food mass so that the width of the feed channel, in a region of the feed channel where the insert is positioned and reduces along the flow direction of the food mass”.
	The amendments have incorporated new terminology and features which previously have not been defined regarding claimed “exchangeable insert”. Therefore, reconsideration of the prior art of the record, as well as, other prior art references would be necessary to determine if the new claim language were or were not taught or suggested by the prior art references.
Response to Arguments
Applicant's arguments, filed on 12/20/2021, with respect to previous rejections of the claimed subject matter have been fully considered but are moot as the amendments will not be entered.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        01/12/2022